DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 8, 19 – 21 and 23 – 26 are allowed. Claims 9 – 18 and 22 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: RCE and Arguments/Remarks dated November 30, 2021 to amended claims 1 – 8, 19 – 21 and 23 – 26 in regards to rejection of Resch et Al. (U.S. Patent No. 5,404,085) in view of Tsuboi (EP 3120979 A1) are found to be persuasive and after further consideration, independent claims 1 and 19 are allowable. 
Although Resch in view of Tsuboi, generally teaches a windshield wiper system with the limitations of the claim, Resch, alone or in combination with Tsuboi, fails to teach, suggest or make obvious a windshield wiper system (WWS), comprising: a brushless direct current (BLDC) motor; a wiper arm and blade; a gearbox/converter, a current sensor and a strain gauge operably interposed between the gearbox converter and the wiper arm and blade, and in combination with the additional elements of the claim as required by claims 1 and 19.  
Claim 2 – 7, 20 – 21 and 23 – 26 are allowable as being dependents of allowed claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Examiner, Art Unit 3723